Title: To John Adams from Benjamin Rush, 13 January 1809
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Jany 13. 1809

In a situation such as you have seen a Sea Captain in a Gale of Wind, I sit down to acknowledge the receipt of your two last instructing letters. Present events will justify your opinion of the present measures of our rulers. Your Account of the pernicious influence of a belief in the time in Which the prophesies are to be fulfilled is to much opposed to the System of the divine government adopted by my friend Mr Wharton, that I did not dare to read it to him. He is happy in his Creed. I thought it a pity to lessen in any degree his Confidence in it, or his high Opinion of your judgment & character. For Wise purposes it has pleased God to conceal from us the precise times in which the prophesies are to be Accomplished. The Attempts of bad men to defeat them, and of good men to accelerate them, would probably have encreased in a great degree the miseries of our World from human ambition and folly.—
In the Clamors which have been excited lately Against Commerce, I have been led to consider the Absurdity of deriving human depravity from any Other Source than that recorded in the Bible. It has been ascribed not only to Commerce, but to Kings, to different forms of Government to the Clergy, and by  Ruisseau, & some members of the legislature of Pennsylvania to Science and to Colleges. Legislation founded upon any one of these opinions must necessarily be erroneous, & productive of misery. In the Bible alone man is described as he is. He can be governed of Course only by accommodating laws to his Nature as developed in that sacred book.
Strange Changes are taking place in the offices in Pennsylvania!—A Gentleman remarked in my hearing a few days Ago that Govr McKean had given a Correct Character of the Citizens of our state when he called Our part of them “Traitors tories, Apostate Whigs, and British Agents,” and the Other “Fools, Geese & Clodhoppers.” As many true Words are spoken in jest, to it was remarked these Words of the Governor, though spoken in anger, were Strictly true.—Our Constitution will I believe be safe.—Our new Governor too I believe aims well—But if, as you once told me George the 3rd is not King of Great Britain, and that he is best ruled by a varying Aristocracy, how can we expect Simon Snyder to be an independant Governor of Pennsylvania?—
It would seem as if there was but one two Vices in the United States—and that is the Vice of federalism, and the Vice of democracy.—My Worthy Brother has given great offence to the ruling powers by voting for Mr: Ross. The Judiciary System of the State it is said is to undergo a change. If so, he may probably expiate his Vote by a Change in his Situation.—With love to your fire side / I am Dear sir ever yours with gratitude / and Affection.
Benjm: Rush